UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:January 30, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-5411 HERLEY INDUSTRIES, INC. (Exact name of registrant as specified in its charter) DELAWARE23-2413500 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification Number) 3061 Industry Drive, Lancaster, Pennsylvania17603 (Address of Principal Executive Offices)(Zip Code) Registrant's Telephone Number, including Area Code:(717) 397-2777 (Former name, former address and former fiscal year(Zip Code) if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.X Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. [] Large accelerated filer[X] Accelerated filer [] Non-accelerated filer[] Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesX No As of February 28, 2011, there were 14,097,904 shares of Common Stock outstanding. HERLEY INDUSTRIES, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q PART I - FINANCIAL INFORMATION PAGE Item 1 - Financial Statements: Condensed Consolidated Balance Sheets - January 30, 2011 (Unaudited) and August 1, 2010 2 Condensed Consolidated Statements of Income (Unaudited) - for the thirteen and twenty-six weeks ended January 30, 2011 and January 31, 2010 3 Condensed Consolidated Statements of Cash Flows (Unaudited) – for the twenty-six weeks ended January 30, 2011 and January 31, 2010 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 - Controls and Procedures 17 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 18 Item 1A - Risk Factors 18 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3 - Defaults upon Senior Securities 19 Item 4 - Removed and Reserved 19 Item 5 - Other Information 19 Item 6 - Exhibits 20 Signature 20 Part I - Financial Information Item I - Financial Statements HERLEY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) January 30, 2011 August 1, 2010 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Trade accounts receivable, net Costs incurred and income recognized in excess of billings on uncompleted contracts Inventories, net Deferred income taxes Other current assets Total Current Assets Property, plant and equipment, net Goodwill Intangibles, net Deferred income taxes Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Current portion of long-term debt $ $ Current portion of employment settlement agreements Accounts payable and accrued expenses Income taxes payable Billings in excess of costs incurred and income recognized on uncompleted contracts Accrual for contract losses Advance payments on contracts Total Current Liabilities Long-term debt, net of current portion Long-term portion of employment settlement agreements Other long-term liabilities Total Liabilities Commitments and Contingencies Shareholders' Equity: Common stock, $.10 par value; authorized 20,000,000 shares; issued and outstanding 14,060,404 at January 30, 2011 and 13,774,394 at August 1, 2010 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See notes to condensed consolidated financial statements. 2 HERLEY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Thirteen weeks ended Twenty-six weeks ended January 30, 2011
